Honorable Robert S. Calvert
Comptroller of Public Accounts
Austin, Texas
                                 Opinion NO. ~~-673
                                 Re:   Questions relating to
                                       allocations to the
                                       Teacher Retirement
                                       System as provided by
                                       House Bill 5, First
                                       Called Session, 56th
Dear Mr. Calvert:                      Legislature, 1959.
        We quote from your request for an opinion as
follows:
            "Your attention is directed to
       H. B. 5, First Called Session, 56th
       Legislature, Sec. 2(3) relative to
       allocations to the Teacher Retirement
       System, which reads in part as follows:
       "'provided further, that in the event
       said estimate of the contributions of
       the members of the System shall vary
       from the actual amount of the teachers'
       contributions during the year, then
       such adjustments as may be required
       shall be made on the first day of the
       following fiscal year with any moneys
       in or due the General Revenue Fund.'
             "Teachers' contributions are in
        excess of contributions at this same
        time last year. If such contributions
        for June, July and August, 1959, are
        the same as June, July and August,
        1958, the following will occur:
Honorable Robert S. Calvert, page 2 (w-673)


        "Teachers' Contributions 1959
           to be matched              $31 569 691
        Less 1959 matching transfers
           authorized by TRS            30 600 ooo
                                       $   969 691
             "This $969,691 will be covered, if
        the General Fund is still on a deficit,
        by impounding all receipts to the General
        Fund beginning September 1, 1959, until
        such demand has been satisfied.
             "It is customary for the general
        appropriation bill to contain an appro-
        priation of the sums set aside from
        state money to match Teachers' contri-
        butions.
             "It is apparent now that the
        matching set aside this year on certi-
        ficate of the Teacher Retirement Sys-
        tem will be insufficient, as outlined
        above.
             "I will thank you to advise me, in
        accordance with said H. B. 5:
        “1.   If the Comptroller at this time must
              consider the above estimated deficit
              in making an estimate of revenues
              available to the General Fund in
              the next biennium.
        "2.   If your answer is in the negative,
              must this factor be taken into
              consideration in certifying the
              general appropriation bill if
              such appropriation bill appro-
              priates all the state matching
              to be received."
Honorable Robert S. Calvert, page 3 (~~-673)


        Attorney General's Opinion ~~-640 (1959) con-
strued House Bill 5 as requiring the Comptroller to use
the cash accounting basis as the bill provides that out-
standing appropriations which may exist after the end of
the then fiscal year should not be deducted from the cash
condition of the Treasury or the anticipated revenue of
the next biennium for the purpose of certification. The
constitutional authority of the Legislature to make such
a requirement was sustained by the opinion. The opinion
further pointed out that the Comptroller "In certifying
it to the House in which same originated, should by vlr-
tue of the mandate of Section @a of Article III of the
Constitution, take into consideration every element that
bears upon the amount of funds that will be available, in-
cluding an estimate of the amount of funds that will nor
be expended under the appropriation for the present bi-
ennium, as well as an estimate of the amount of funds that
will not be disbursed by virtue of appropriations made for
the next biennium."
        Your request points out that you anticipate a
deficit of approximately Nine Hundred Sixty-nine Thousand,
Six Hundred Ninety-one and no/100 ($969,691.00) Dollars
In the State's matching contributions for the Teacher Re-
tirement System at the close of the current biennium on
August 31.  The resulting deficit, you further point out,
will be covered by impounding all receipts to the General
Fund beginning September 1, 1959, until such deficit has
been satisfied. The sum, therefore, will represent an out-
standing and undisbursed appropriation at the end of the
current biennium, and pursuant to Section 1 of House Bill 5
should "be considered as probable disbursements of the suc-
ceeding biennium In the same manner that earned but uncollected
income of a current biennium is considered probable receipts
of the succeeding biennium." Section 1 further provides
that outstanding appropriations which may exist after the
end of the then current fiscal year shall not be deducted
from the cash condition of the Treasury or the anticipated
revenues of the next biennium for the purpose of certiflca-
tion.
        It follows from what we have said that the Comp-
troller should not for the purpose of certification deduct
Honorable Robert S. Calvert, page 4 (~673)


the subject deficit from the cash condition of the Treas-
ury on August 31, or from the anticipated revenues for
the next biennium. Since the sum will represent an out-
standing and undisbursed appropriation at the end of the
current biennium, it should be considered as probable dis-
bursements of the succeeding biennium. In estimating the
total disbursements for the ensuing biennium, the Comp-
troller should not include the amount of funds appropriated
but which he tiilticipates
                         will not be disbursed during the
biennium.
                           SUMMARY
             Since the anticipated deficit in
             the State's matching contribution
             to the Teacher Retirement System
             will represent an outstanding and
             undisbursed appropriation at the
             end of the current biennium, it
             should not be deducted from the
             cash condition of the Treasury or
             the anticipated revenues of the
             next biennium. The deficit, how-
             ever, should be considered as
             probable disbursements of the en-
             suing biennium, but in estimating
             the total of such disbursements
             the Comptroller should not include
             the amount of funds appropriated
             but which he anticipates will not
             be disbursed during the biennium.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas
LP:mfh
APPROVED:                      BY
                                    Leo
                                     Ai--+--
                                        ard Passmore
OPINION COMMITTEE                   Assistant                 1
Geo. P. Blackburn, Chairman
                               BY
J. Arthur Sandlin
Jot Hodges, Jr.                     Assistant
Marvin H. Brown, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert